IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                     NO. PD-0021-17



                  KAITLYN LUCRETIA RITCHERSON, Appellant

                                             v.

                                THE STATE OF TEXAS

        ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                FROM THE THIRD COURT OF APPEALS
                         TRAVIS COUNTY

       H ERVEY, J., delivered the opinion of the unanimous Court.

                                        OPINION

       The issue in this case is whether Appellant, Kaitlyn Ritcherson, was entitled to a

lesser-included offense instruction on manslaughter during her second murder trial. The

trial court denied Appellant’s request, and the court of appeals affirmed. We will affirm

the judgment of the court of appeals.

                   BACKGROUND & PROCEDURAL HISTORY

       This case involves a stabbing after an Austin nightclub closed for the evening.
                                                                                     Ritcherson–2

Fatima Barrie (Fatima),1 the victim, was at a downtown Austin nightclub with her friend

Jaime Hopkins (Jaime). Jaime’s boyfriend, Kelvin Jones (Kelvin), and his friend, Ronald

Pace (Ronald) were also there. While everyone was inside the club, Ronald got into a

brief argument with Chris Carson (Chris). The two went their separate ways after a few

minutes, but about 20 or 30 minutes later when the nightclub was closing and everyone

was leaving, they saw each other and began to argue again. Outside of the club, Chris was

with his group of friends: Appellant,2 Ashley York (Ashley), and Ryan Moore (Ryan).

Ronald was with Kelvin, Fatima, and Jaime. Kelvin tried to break up the argument

because he was afraid that Ronald and Chris would start “throwing punches,” but he was

unable to get the two to back down. As Ronald and Chris continued to argue, Appellant

and Fatima began to argue. During the confrontation between them, Appellant stabbed

Fatima in the chest. Fatima later died from her injuries.

       Initially, Appellant was arrested for aggravated assault with a deadly weapon, but

she was later charged with murder under Section 19.02(b)(1) & (b)(2) after Fatima died

from her wounds.3 During the first murder trial, the judge declared a mistrial because the

       1
           Because numerous witnesses share the same last name, we use only their first names.
       2
        Appellant was at the club to pick up one of her friends, Lynsie Carson. Lynsie was
kicked out of the club because she was inebriated. Apparently, she kept falling down in the club
and kicking her legs and feet like she was trying to make a snow angel even though there was no
snow.
       3
           Section 19.02(b)(1) & (b)(2) state that,

       (b) A person commits an offense if he:
                                                                                   Ritcherson–3

                                     jury deadlocked. Eleven jurors voted to convict, and

one juror voted to acquit. But Appellant was brought to trial again on the same charges.

The indictment alleged that Appellant,

       did then and there intentionally and knowingly cause the death of Fatima
       Barrie, by stabbing Fatima Barrie with a knife or another object unknown to
       the grand jury, each of which was a deadly weapon, during the commission
       of this offense.

                                        *      *       *

       It is further presented that [Appellant] . . . did then and there with intent to
       cause serious bodily injury to Fatima Barrie, commit an act clearly
       dangerous to human life that caused the death of Fatima Barrie, by stabbing
       Fatima Barrie with a knife or another object unknown to the grand jury,
       each of which was a deadly weapon, during the commission of this
       offense[.]

During the charge conference, Appellant requested lesser-included offense instructions on

manslaughter and negligent homicide, but the trial court denied those requests. The jury

convicted her and sentenced her to 25 years’ confinement. She was not fined.

       Appellant argued on appeal that the trial court erred when it did not instruct the

jury on manslaughter. The court of appeals affirmed the judgment of the trial court

because the jury could not have found Appellant guilty of only manslaughter. Ritcherson

v. State, 476 S.W.3d 111, 127 (Tex. App.—Austin 2015). We granted Appellant’s


          (1) intentionally or knowingly causes the death of an individual; [or]

          (2) intends to cause serious bodily injury and commits an act clearly
          dangerous to human life that causes the death of an individual.

TEX . PENAL CODE § 19.02(b)(1) & (2).
                                                                                     Ritcherson–4

petition for discretionary review, which asks whether the court of appeals erred because it

did not consider this Court’s decision in Saunders v. State, 840 S.W.2d 390 (Tex. Crim.

App. 1992) (per curiam), when deciding whether Appellant was entitled to a lesser-

offense instruction.4

                            LESSER-INCLUDED OFFENSES

       Lesser-included offenses are defined in the Texas Code of Criminal Procedure,

which states that,

       An offense is a lesser included offense if:

           (1) it is established by proof of the same or less than all the facts
           required to establish the commission of the offense charged;

           (2) it differs from the offense charged only in the respect that a less
           serious injury or risk of injury to the same person, property, or public
           interest suffices to establish its commission;

           (3) it differs from the offense charged only in the respect that a less
           culpable mental state suffices to establish its commission; or

           (4) it consists of an attempt to commit the offense charged or an
           otherwise included offense.

T EX. C ODE C RIM. P ROC. art. 37.09.

       We use a two-step analysis to determine if a defendant is entitled to a lesser-

offense instruction. Rousseau v. State, 855 S.W.2d 666, 672–73 (Tex. Crim. App. 1993).



       4
         The ground for review states, “The Court of Appeals failed to apply this Court’s decision
in Saunders v. State, 840 S.W.2d 390 (Tex.Cr.App. 1992) in determining that petitioner was not
entitled to a lesser-included charge on manslaughter when the jury could reasonably have
interpreted petitioner’s mens rea as reckless about causing death.”
                                                                                 Ritcherson–5

First, we compare the statutory elements of the alleged lesser offense and the statutory

elements and any descriptive averments in the indictment. Bullock v. State, 509 S.W.3d

921, 924 (Tex. Crim. App. 2016); McKithan v. State, 324 S.W.3d 582, 587 (Tex. Crim.

App. 2010). Second, there must be evidence from which a rational jury could find the

defendant guilty of only the lesser offense. Bullock, 509 S.W.3d at 925; Guzman v. State,

188 S.W.3d 185, 188–89 (Tex. Crim. App. 2006). That requirement is met if there is (1)

evidence that directly refutes or negates other evidence establishing the greater offense

and raises the lesser-included offense or (2) evidence that is susceptible to different

interpretations, one of which refutes or negates an element of the greater offense and

raises the lesser offense. Saunders v. State, 840 S.W.2d 390, 391–92 (Tex. Crim. App.

1992). The evidence raising the lesser offense must be affirmatively in the record. That is,

a defendant is not entitled to a lesser-included offense instruction based on the absence of

evidence, and the evidence must be “directly germane to the lesser-included offense . . . .”

Skinner v. State, 956 S.W.2d 532, 543 (Tex. Crim. App. 1997). We consider all the

evidence admitted at trial, not just the evidence presented by the defendant, and if there is

more than a scintilla of evidence raising the lesser offense and negating or rebutting an

element of the greater offense, the defendant is entitled to a lesser-charge instruction. Roy

v. State, 509 S.W.3d 315, 317 (Tex. Crim. App. 2017); Bignall v. State, 887 S.W.2d 21,

23 (Tex. Crim. App. 1994). It does not matter whether the evidence is controverted or

even credible. Banda v. State, 890 S.W.2d 42, 60 (Tex. Crim. App. 1994). If the jury is
                                                                                Ritcherson–6

charged on alternate theories, the second prong of the lesser-offense test is met “only if

there is evidence which, if believed, refutes or negates every theory which elevates the

offense from the lesser to the greater.” Arevalo v. State, 970 S.W.2d 547, 548 (Tex. Crim.

App. 1998).

                                          ANALYSIS

       We granted discretionary review to determine if the court of appeals failed to

consider whether Appellant was entitled to a manslaughter instruction under Saunders.

The State argues that we should overrule Saunders because it was poorly reasoned, but

we do not address that threshold argument because Appellant was not entitled to the

manslaughter instruction even in light of Saunders. For that reason, we will affirm the

judgment of the court of appeals.

                                       a. Trial Evidence

       This case involves numerous witnesses, some of whom have the same last name.

For the convenience of the reader, we address the witnesses in four categories: (1) people

with Fatima,5 (2) people with Appellant,6 (3) bystanders,7 and (4) medical and police

personnel.

                                     1. People with Fatima


       5
           Jaime and Kelvin were with Fatima.
       6
           Chris, Ryan, Ashley, and Shronda Dobin were with Appellant.
       7
         Oghenebrohien Uwalogho, Stefne Henderson, and Britney Carson were bystanders who
testified.
                                                                                   Ritcherson–7

                                       I. Jaime Hopkins

       Jaime testified that, when she and Fatima left the club, they saw Kelvin, Ronald,

and a bunch of people outside arguing. She did not know who the other people were, but

it looked like a group of guys and a girl. Jaime said that the altercation broke up quickly,

and at about that same time, she noticed two girls walking toward her and Fatima saying

disparaging things. (Those girls were Appellant and Ashley.) Jaime testified that she

grabbed Fatima’s arm, and they started to walk away, but Appellant pulled Jaime’s hair.

Kelvin intervened, grabbing Jaime and moving her away from Appellant. Jaime saw

Appellant waiving a hand in the air with something that looked like a knife. She thought

that the blade of the knife was about 2 ½ inches long and that Appellant was going to try

to “cut her or something.” After Kelvin moved Jaime away from the confrontation, he

also moved Fatima away from the confrontation. From there, the three turned to walk

away. Fatima stumbled and collapsed on the ground. Jaime saw blood dripping from

Fatima’s leg and noticed that her eyes were rolled back in her head. Although Jaime saw

the knife, she did not see Appellant stab Fatima.

                                       ii. Kelvin Jones

       Kelvin testified that he went to the club with his two friends Ronald and Rory

Alexander and that, while he was there, he saw Ronald and Chris arguing with each

other.8 According to Kelvin, the two went their separate ways, but five to ten minutes

       8
        Ronald and Chris had a “run in” at a mall where Chris saw his girlfriend with Ronald,
and according to Chris, Ronald was harassing her.
                                                                                Ritcherson–8

before the club closed, Ronald and Chris saw each other and started arguing again. The

argument continued into the street as everyone left the club. Kelvin said that he pushed

Ronald and Rory away from Chris, and as Ronald and Rory began to walk away, Kelvin

heard a woman say, “Get these puppies out of here.” Kelvin testified that Jaime was upset

when she heard the comment because she thought that the woman was talking to Kelvin.

To defuse the situation, Kelvin pushed Jaime away, but Appellant pulled Jaime’s hair.

Kelvin forced Appellant to let go, and he shoved Jaime toward Ronald and Rory, who

were already walking away. Kelvin then saw Fatima approach Appellant. Still trying to

play the peacemaker, Kelvin also shoved Fatima away from the confrontation, and while

he was doing so, he saw that Appellant was holding one of her arms up, and he thought

that she was swinging it at somebody. The three of them started to walk down the

sidewalk, but Fatima collapsed after about five steps. Kelvin thought that Fatima had

slipped, but he later realized that she had been stabbed. He did not see a knife or see

Appellant stab Fatima.

                                 2. People with Appellant

                                      I. Chris Carson

       Chris testified that he argued with Ronald in the club and that the argument

continued into the street. According to him, Kelvin got between them to break up the

impending fight and to help settle their “beef” with each other. The next thing Chris saw

was Fatima “com[ing] across” him with her hand raised. He thought that she was going to
                                                                                  Ritcherson–9

hit him and that she had something in her hand, like a high-heel shoe, but Fatima swung

past him and hit Appellant. After Fatima hit Appellant, and they crashed into each other,

Chris said that Fatima slipped and fell. He could not see where Appellant or Fatima were

after that because all of the people from the club were all over the street, so he left with

his friends. He did not see the knife or see Appellant stab Fatima.

                                      ii. Shronda Dobin

       Shronda testified that she was in the club with Ashley and Lynsie and that, at about

12:30 a.m., Lynsie was kicked out of the club because she was too intoxicated. Appellant

drove to the club to pick up Lynsie, and when she arrived, Ashley and Appellant helped

Lynsie into the car. According to Shronda, Ashley and Appellant left Lynsie in the car,

and Ashley went back into the club, but Appellant waited outside. When the club closed

and Shronda walked outside, she saw Appellant and asked her where her car was because

she wanted to check on Lynsie. As Shronda was walking to Appellant’s car, she heard

Chris arguing with someone, but she did not hear about what or with whom because she

was almost at Appellant’s vehicle. Shronda did testify, however, that it was not unusual

for Appellant to carry a pocket knife because she often wore hair extensions and that

Appellant used the pocket knife to cut the extensions.

       After Ashley and Appellant returned to the car, Ashley told Shronda that they had

to go to the hospital because Appellant had been stabbed in the leg. Shronda was shocked

and asked how it happened, but Appellant said that she did not know and refused to go to
                                                                                  Ritcherson–10

the hospital, so they decided to go back to Ashley’s apartment. On the way there,

Appellant changed her mind and asked to go to the hospital.

                                       iii. Ryan Moore

       Ryan testified that he went to the club that night with Chris and another friend but

that he was not with the pair all night. While he was in the club, Ashley told him that she

had seen Chris arguing with Ronald and that, later, when the club was closing and

everyone was leaving, she saw them start to argue again. According to Ryan, he,

Appellant, and Ashley were standing next to Chris outside of the club, and Fatima and

Jaime were standing near Ronald and Kelvin. The next thing that Ryan saw was Fatima

arguing with Ashley. He also saw Fatima take off one of her shoes and lunge at

Appellant. Jaime pulled Fatima back before she hit Appellant, according to Ryan, but

Fatima lunged at Appellant a second time. After Fatima lunged the second time, Ryan

saw Appellant swing at Fatima from overhead. Appellant hit Fatima as Ryan was trying

to pull Appellant back and Jaime was trying to pull Fatima back. Ryan characterized

Appellant’s overhead swing at Fatima as “like a reflex.” He also said that it was a

“reaction.” Ryan testified that, after Appellant swung at Fatima, he saw a knife in her

hand, and he started wrestling with her to take it. He told her to “let it go, let it go, come

on, let’s go.” Appellant eventually dropped the knife, and Ryan kicked it away. He

thought that the entire knife, including the handle, was between 4 ½ and 5 inches long.

After the tussle, Ryan told Appellant and Chris that they needed to go. He also said that
                                                                              Ritcherson–11

Appellant was “shocked or confused” but that she went back to her vehicle. Ryan saw

Fatima fall down twice and heard someone yell that she was bleeding before he and Chris

left in their car.

                                      iv. Ashley York

        Ashley testified that she was at the club with Shronda and Lynsie and that she

called Appellant to help Lynsie after Lynsie was kicked out of the club. Ashley waited

with Lynsie at the entrance to the club for Appellant, and once Appellant arrived at about

12:45 a.m., Ashley and Appellant helped Lynsie into Appellant’s car. Afterward, Ashley

went back into the club until it closed, and Appellant stayed outside. As Ashley was

leaving the club, she bumped into Fatima, who was yelling at Chris while Chris and

Ronald were arguing. The women apologized to each other, Ashley said, and Fatima

continued yelling at Chris. Appellant asked Ashley if she was okay because she thought

that Ashley and Fatima had gotten into an altercation. Fatima and Appellant then started

yelling at each other, and as they argued, Ashley noticed a knife in Appellant’s left hand,

which was down by her side. When she saw it, she grabbed Appellant’s right hand to pull

her away from Fatima and the brewing conflict, and Ryan was trying to restrain her, but

Appellant pulled her hand away from Ashley’s and refused to leave. Ashley turned to

walk back to Appellant’s car, and as she was turning, she saw Fatima, who was holding a

mobile phone in her hand, hit Appellant on her head.

        By the time Ashley arrived at Appellant’s car, Ashley said, Appellant had almost
                                                                               Ritcherson–12

caught up to her. When she did, Appellant told Ashley that she was bleeding. Ashley

asked what happened, and Appellant told her that she did not know. After everyone got in

the car—Ashley, Appellant, and Shronda— 9 Appellant showed Ashley and Shronda the

stab wound on her leg. Shronda suggested that they go to the hospital, but Appellant

refused. Instead, they drove to Ashley’s apartment in South Austin. On the way there,

Appellant started complaining that her leg hurt, and she asked to go to the hospital.

                                            3. Bystanders

                                    I. Oghenebrohien Uwalogho

       Oghenebrohien Uwalogho (Uwalogho) was at the club taking pictures. She said

that she was one of the last people to leave the club, around 2:15 a.m. or so, and that

when she did, a lot of people were milling around outside mingling. She also heard some

people yelling at each other, which caught her attention. They turned out to be Chris and

Ronald. According to her, the argument broke up shortly after she exited the club. After

the confrontation between Chris and Ronald fizzled out, she saw some girls “jump into

it.” She could not hear what the girls were saying to each other, but she saw Appellant

hold a knife up in the air. The next thing she saw was Ryan trying to restrain Appellant

and Appellant walking back to her car a few moments later.

                                        ii. Stefne Henderson

       Stefne Henderson also saw some of what happened after the club closed. She



       9
           Lynsie was already in the car.
                                                                                  Ritcherson–13

testified that she went to the club with her roommate and that, when the club closed, they

went outside to wait for their ride. While they were waiting, Stefne noticed that

Appellant, Chris, and Ryan were being loud, and she heard Chris yell, “If you’re not in

my crew, then you’re going to get stepped on.” She also saw Appellant start arguing

before Fatima turned to walk away. At about that time, Stefne saw a knife in Appellant’s

hand and saw Appellant reach over Fatima’s right shoulder from behind and stab Fatima

in the chest. Afterward, Stefne testified, Appellant stumbled back, and Ryan fought

Appellant for the knife. She eventually dropped it and walked away. After that Stefne and

her roommate left with their ride.

                                      iii. Britney Carson

       Britney Carson, Chris’s little sister, testified that she was at the club for a friend’s

birthday party until it closed at 2:00 a.m. When she left the club, she saw Ashley and

Appellant standing next to each other outside. According to Britney, Ashley was already

arguing with a group of girls. Britney walked over and asked Ashley and Appellant if they

needed a ride, but they demurred. The next thing Britney saw was a group of girls lunge

towards Ashley and Appellant, and one of the girls, Fatima, who had a mobile phone in

her hand, hit Appellant on the head. After Fatima hit Appellant, Britney saw Fatima fall

to the ground and Appellant stumble back. Britney asked Ashley a second time if they

wanted a ride to their car, and as she asked, she noticed a knife in Appellant’s right hand.

According to Britney, Fatima stood back up and told Appellant that she did not care that
                                                                               Ritcherson–14

Appellant had a knife and that she was still going to “kick her ass.” After that, Britney

said that “they clash[ed] together.” Britney did not see anything else because she left at

that point to find her brother who was also at the club that night.

                              4. Medical & Police Testimony

                                   I. Medical Testimony

       Fatima was taken to Brackenridge Hospital after she was stabbed. Doctor Charlie

Ross was the trauma surgeon on duty. When he examined Fatima, he saw a wound that

went into her chest and that was consistent with a stab wound. He put a finger in the

wound and discovered that it went all the way to her heart. Dr. Ross performed

emergency open-heart surgery, and when he opened her chest, he saw that the knife had

punctured her pulmonary artery. He was able to get the bleeding under control by

clamping the artery, and he was relieved by Doctor Stephen Dewan, a cardiothoracic

surgeon. Dr. Dewan stitched the puncture so the clamp could be removed, but Fatima was

brain dead and died a few days later. According to Dr. Dewan, based on the puncture

wound, he thought that the knife blade would have to be between 2 and 2 ½ inches.

Doctor Vickie Willoughby performed the autopsy, and she testified that the fatal wound

tracked from left to right and that, based on the wound, the blade was probably at least

about 2 ½ inches long.

       Nurse Jenny Stepp was the triage nurse who examined Appellant at the hospital.

Jenny asked Appellant if she knew who stabbed her, and initially, Appellant said that she
                                                                                Ritcherson–15

did not, but later she told Jenny that she stabbed herself in the leg.

                                     ii. Police Testimony

       Officer Justin Berry of the Austin Police Department was one of the first officers

to arrive at the scene. When he arrived, he found Fatima in a lot of pain, and he saw a lot

of blood. Another officer, Theresa Ann Jester, interviewed witnesses, one of whom told

her that Fatima was bleeding from the upper-left chest area and that there was blood on

the left side of her body and on the ground. Officer Michele Aparicio spoke to Jaime and

Kelvin. Jaime told Aparicio that, after Kelvin moved her away from the confrontation,

she turned back around and knew something had happened, but she was not sure what it

was because she could not see well. According to Aparicio, Jaime told her that Fatima

turned around to walk away, but she collapsed shortly thereafter.

       Lieutenant Eric Miesse interviewed Appellant at the hospital. Appellant said that

there was a fight outside of a club but that she did not know who stabbed her.10 Homicide

Detective Anthony Nelson was the lead detective. He testified that he went to the police

station to interview people from the scene, including Appellant, who by that time had

been released from the hospital and transported downtown. Appellant told Detective

Nelson that she was “talking mess” to Fatima and that Fatima “charged her.” Detective

Nelson asked Appellant if she knew who stabbed her, but she said that she did not.

According to her, she heard someone say, “Oh, my God, she has a knife,” but by the time

       10
         By the time Appellant told Lieutenant Miesse that she did not know who stabbed her,
she had already told the triage nurse, Jenny, that she had accidentally stabbed herself.
                                                                                  Ritcherson–16

she heard that, she had already been stabbed. When told that she was suspected of

stabbing someone else, Appellant asked how she could have been holding the knife if she

was the one who was stabbed. Before she was released, Detective Nelson asked Appellant

if Fatima’s blood would be on her, and she replied that it would not because she was not

around Fatima.

                                      b. The Court of Appeals

       The court of appeals correctly identified the issue in this case—whether Appellant

had the intent to murder or only caused Fatima’s death recklessly—but it appears to have

applied legal-sufficiency law instead of lesser-included-offense law.11 In that respect the

       11
            For example, the court of appeals said that,

       •          “[A] jury could have reasonably inferred that [Appellant] stabbed
                  [Fatima] in the manner suggested by [Stefne]”;

       •          “[T]he jury could also have reasonably inferred from the
                  testimony . . . that [Stefne] did see [Appellant] stab [Fatima] as
                  [Fatima] was walking away but that [Stefne] incorrectly recalled
                  which shoulder [Appellant] reached over”;

       •          “[T]he jury was free to decide that [Appellant] intended to cause
                  serious bodily injury to [Fatima] when she stabbed [Fatima] and that
                  by stabbing [Fatima] in the chest, [Appellant] committed an act
                  clearly dangerous to life that caused [Fatima]’s death.”;

       •          “[T]he evidence presented during trial . . . would have allowed the
                  jury to conclude that [Appellant] intended to kill [Fatima] by
                  stabbing her in the chest regardless of whether the knife was small or
                  large in size”;

       •          “[T]he evidence from the witnesses would have allowed the jury to
                  conclude[] that [Appellant] intended to cause serious bodily injury
                                                                               Ritcherson–17

court of appeals erred. The issue is not whether a rational jury could have found

Appellant guilty of murder; it is whether a jury could have reasonably interpreted the

record in such a way that it could find Appellant guilty of only manslaughter. See

Thomas, 699 S.W.2d at 859 (when determining whether a defendant is entitled to an

instruction on a lesser-included offense, the facts are viewed in the light most favorable

toward submitting the lesser-included offense).

       The court of appeals also erroneously relied on our decision in Cavazos v. State,

382 S.W.3d 377, 385–86 (Tex. Crim. App. 2012), when it held that Appellant had not

shown that, if she was guilty, she was guilty of only manslaughter because the intent to

kill could be inferred from the use of a deadly weapon,

       pulling a knife out, . . . swinging the knife at another individual and
       stabbing the individual in the chest as a reaction to getting hit [on] the
       head, . . . appearing confused after stabbing someone in the chest,
       and . . . fleeing the scene immediately after stabbing someone would not
       support a finding of recklessness to a sufficient level that would allow a
       rational jury to have concluded that if [Appellant] was guilty, she was guilty
       of only manslaughter.

Id. at 127. Cavazos is factually distinguishable in that it dealt with a defendant who shot

the victim twice, and Cavazos admitted that he shot the victim, but he said that he “didn’t

mean to shoot anyone.” Appellant stabbed Fatima; she did not shoot her, and she

repeatedly lied, claiming that she did not stab anyone and that she was the victim because



              and committed an act clearly dangerous to human life”;

Ritcherson, 476 S.W.3d at 125–27.
                                                                               Ritcherson–18

someone stabbed her. Further, our statement in Cavazos that the intent to kill can be

inferred from the firing of a gun at a person multiple times improperly focuses on whether

the evidence was sufficient to prove an element of the greater crime. Cavazos, 382

S.W.3d at 387 (Keller, P.J., concurring).

                                       c. Discussion

       Appellant argues that Ryan’s testimony could be reasonably interpreted to show

that she stabbed Fatima in the chest as a reflexive reaction to being struck on the head by

a shoe. But even if Ryan had meant that Appellant was unable to physically control her

action of stabbing Fatima in the chest in response to being attacked, as Appellant argues,

the jury could not have reasonably inferred that Appellant stabbed Fatima only recklessly.

A person can commit a criminal offense only “if he voluntarily engages in conduct,

including an act, an omission, or possession.” T EX. P ENAL C ODE § 6.01(a). Therefore, if

the jury took Ryan’s use of the word “reflex” literally, its only option was to acquit

Appellant because a jury cannot infer intent from a reflexive reaction,12 and a reflexive

reaction does not constitute a voluntary act as contemplated by Section 6.01(a).

       Next, Appellant complains that the court of appeals erred because it acted as a

thirteenth juror when it said that Ryan’s “reflex” testimony was “more

appropriately . . . read as stating that Appellant swung her arm as a reaction to having



       12
          See Brown v. State, 955 S.W.2d 276, 280 (Tex. Crim. App. 1997) (quoting Adanandus
v. State, 866 S.W.2d 210, 230 (Tex. Crim. App. 1993)) (“[T]he issue of the voluntariness of
one’s conduct, or bodily movements, is separate from the issue of one’s mental state.”).
                                                                                 Ritcherson–19

been hit on the head rather than an assertion that Appellant was somehow not in control

of her behavior.” Ritcherson, 476 S.W.3d at 127. The lower court reached this conclusion

in part because, although Ryan agreed that Appellant’s stabbing of Fatima was a reflex, in

his next answer he characterized the stabbing as a reaction. We find no fault with the

court of appeals’s analysis. See Enriquez v. State, 21 S.W.3d 277, 278 (Tex. Crim. App.

2000). When determining whether there is evidence that would allow a jury to find that, if

a defendant is guilty, he is guilty of only the lesser-included offense, appellate courts

examine the entire record and cannot “pluck[] certain evidence from the record and

examin[e] it in a vacuum.” Id. (citing Ramos v. State, 865 S.W.2d 463, 465 (Tex. Crim.

App. 1993)).

       For example, in Enriquez, Enriquez was charged with delivery of between 50 and

2,000 pounds of marijuana. Id. at 278. The marijuana was packed into 205 separate

bundles. Id. at 278. The State’s chemist testified, in part, that she tested a bundle that

weighed 7.44 pounds. Id. According to the court of appeals, that part of the chemist’s

testimony allowed for the possibility that she did not test all the bundles to confirm that it

was all marijuana. Id. Therefore, the court of appeals reasoned, a jury could have

rationally concluded that Enriquez might have possessed only between 5 and 50 pounds

of marijuana. Id. We reversed, explaining that a fair reading of the chemist’s testimony

showed that delivery of between 5 and 50 pounds of marijuana was not a rational

alternative to the charged offense and that the court of appeals’s conclusion that he was
                                                                                 Ritcherson–20

entitled to the lesser-offense instruction “require[d] plucking a single statement from the

chemist’s cross-examination testimony . . . and examining it in a vacuum.” Id. at 279–80.

       Examining Ryan’s “reflex” answers in a vacuum, it might be possible for a jury to

infer that Appellant did not intentionally or knowingly stab Fatima in the chest—despite

the problems outlined above—but that analytical approach runs afoul of our holding in

Enriquez that the entirety of a witness’s testimony must be considered when applying the

second step of the lesser-included offense test. Here, a fair reading of Ryan’s testimony is

that Appellant reacted to Fatima lunging at her by stabbing Fatima in the chest. It

stretches credulity to argue that a person’s involuntary, instinctual response to being hit

on the head is to stab that other person in the chest. We also note that Appellant has not

cited a decision from any jurisdiction or any other evidence that would support such an

assertion.

       Finally, Appellant argues that the evidence was susceptible to different

interpretations because Appellant stabbed Fatima only once, with a knife of indeterminate

size, under circumstances which would support a reasonable conclusion that she acted

without deliberation, and in response to provocation. We disagree. Even if Appellant

stabbed Fatima to protect herself and in response to provocation, that is not evidence that

she did not intentionally or knowingly stab Fatima with the intent to kill her or to cause

her serious bodily injury. People acting in self-defense often have the intent to kill or to

cause serious bodily injury. Similarly, the fact that Appellant stabbed Fatima only once
                                                                               Ritcherson–21

does not lend itself to a reasonable inference that Appellant acted only recklessly. Some

people intend to kill by stabbing another person a single time, while other people might

stab a person only once while recklessly swinging a knife, and they have no intent to kill

the person. In other words, those facts by themselves do not inform the question of

Appellant’s intent at the time that she stabbed Fatima. There was some evidence that

Appellant waved the knife in the air before stabbing Fatima, but the issue is not

Appellant’s intent when she waved the knife in the air; it is Appellant’s intent when she

stabbed Fatima in the chest, piercing her pulmonary artery. We also are not persuaded by

Appellant’s arguments that a jury could have reasonably inferred that she acted only

recklessly because some witnesses did not agree on the size of the knife blade. There is

no evidence that would support a reasonable inference that Appellant believed that the

knife was not capable of causing death or serious bodily injury. We conclude that there is

no reasonable interpretation of the evidence that would allow a jury to rationally find that

Appellant acted only recklessly when she stabbed Fatima in the chest.

                                     CONCLUSION

       We agree with the court of appeals that Appellant was not entitled to a lesser-

offense instruction on manslaughter, although we reach that conclusion based on different

reasoning. Consequently, we affirm the judgment of the court of appeals.

Delivered: December 12, 2018

Publish